UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5097


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHONDREKA J. SHIPPY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:09-cr-00576-HMH-2)


Submitted:   May 3, 2010                      Decided:   May 24, 2010


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.     Kevin F. McDonald, Acting United
States Attorney, William J. Watkins, Jr., Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shondreka         Shippy         appeals     her        conviction       and

thirty-month sentence after pleading guilty to one count of bank

fraud, in violation of 18 U.S.C. § 1344 (2006).                          Shippy asserts

that the district court erred when it: (i) sentenced her without

expressing a specific rationale for the sentence imposed; and

(ii) overruled her objection based on her leadership role in the

criminal activity to which she pled guilty.                           Taking Shippy’s

assertions in reverse order, we find that the district court did

not err when it applied the leadership enhancement to Shippy’s

offense    level     and    that    the    district       court’s     explanation      for

Shippy’s sentence was sufficient and, accordingly, affirm the

district court’s judgment.

              The district court’s determination that Shippy had a

leadership role in the bank fraud scheme is a factual finding

that we review for clear error.                      See United States v. Kellam,

568    F.3d   125,    147-48       (4th    Cir.       2009).     To    qualify     for    a

four-level      increase        under     U.S.      Sentencing     Guidelines      Manual

(“USSG”)      § 3B1.1(a)        (2008),    a       defendant   must      have   been   “an

organizer or leader of a criminal activity that involved five or

more   participants        or    was     otherwise       extensive.”        Indicia      of

leadership or organizational roles, as opposed to managerial or

supervisory roles, include: (1) the exercise of decision-making

authority;     (2)    the    nature       of       participation    in    the   offense;

                                               2
(3) the recruitment of accomplices; (4) the claimed right to a

larger share of the fruits of the crime; (5) the degree of

participation in planning or organizing the offense; (6) the

nature and scope of the illegal activity; and (7) the degree of

control and authority exercised over others.                        USSG § 3B1.1, cmt.

n.4.    “Leadership over only one other participant is sufficient

as long as there is some control exercised.”                            United States v.

Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).                        Moreover, more than

one person may qualify as a leader or organizer of a criminal

association or conspiracy.            USSG § 3B1.1, cmt. n.4.

            Shippy     relies        on    this    court’s         decision      in    United

States v. Chambers, 985 F.2d 1263 (4th Cir. 1993), and asserts

that her sentence should be vacated because the district court

failed to provide specific reasons for applying the enhancement.

It is true that, in Chambers, this court vacated the district

court’s sentence and remanded for further proceedings because,

“without   specific     factual           findings     showing      that    the       district

court evaluated the defendant’s role in the offense in light of

the    factors   in    [USSG     §    3B1.1]       .     .    .,   we    cannot       conduct

meaningful   appellate      review          of    this       issue.”       Id.    at    1269.

Unlike in Chambers, however, we can discern from the district

court’s comments and discussions with those present at Shippy’s

sentencing, as well as its explicit adoption of the presentence

investigation         report’s            detailed       factual         findings         and

                                             3
calculations, that the district court evaluated Shippy’s role in

the bank fraud scheme in light of the USSG § 3B1.1 factors.

Accordingly, we reject Shippy’s assertion.

               We also find that the district court’s explanation for

the   sentence     it   imposed       did    not    amount    to     procedural    error.

After United States v. Booker, 543 U.S. 220 (2005), this court

reviews    a     sentence      for    reasonableness,          using     an    abuse   of

discretion      standard      of    review    for    preserved       error.     Gall   v.

United States, 552 U.S. 38, 51 (2007).                       The first step in this

review    requires      the   court     to    ensure    that    the     district   court

committed no significant procedural error.                           United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                            Procedural errors

include “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the          § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence — including an explanation for any deviation

from the Guidelines range.”             Gall, 552 U.S. at 51.

               For instance, “the district court must state in open

court    the    particular         reasons    supporting       its    chosen    sentence

[and] set forth enough to satisfy the appellate court that [the

sentencing judge] has considered the parties’ arguments and has

a reasoned basis for exercising his own legal decisionmaking

authority.”       United States v. Carter, 564 F.3d 325, 328 (4th

                                             4
Cir. 2009).         In evaluating the district court’s explanation for

a   selected    sentence,         this    court     has     consistently          held      that,

while a district court must consider the statutory factors and

explain its sentence, it need not explicitly reference 18 U.S.C.

§ 3553(a)      (2006)       or     discuss        every    factor         on    the    record,

particularly when the district court imposes a sentence within a

properly calculated Guidelines range.                      United States v. Johnson,

445   F.3d    339,    345    (4th    Cir.     2006).        At     the     same      time,   the

district court “may not presume that the Guidelines range is

reasonable,” but “must make an individualized assessment based

on the facts presented.”             Gall, 552 U.S. at 50.

              The    district        court’s         explanation           “need       not    be

elaborate     or    lengthy[,]”       however.            Carter,    564       F.3d    at    330.

“That is especially true where, as here, the sentence is inside

the   advisory       guidelines       range.”         United       States       v.    Johnson,

587 F.3d 625, 639 (4th Cir. 2009).                    As we recently noted: “Gall

was   quite    explicit      that     district       courts       should       provide       more

significant justifications for major departures than for minor

ones.   But when a district court does not depart or vary at all,

it may provide a less extensive, while still individualized,

explanation.”         Id.        (internal    citations,          quotation          marks   and

brackets      omitted).           “This      is    because        guidelines          sentences

themselves     are    in    many     ways     tailored       to     the    individual        and

reflect approximately two decades of close attention to federal

                                              5
sentencing policy.”            Id. (internal quotation marks and citation

omitted).

               If,    and    only       if,   this      court    finds    the    sentence

procedurally reasonable can the court consider the substantive

reasonableness of the sentence imposed.                          Carter, 564 F.3d at

328.     We presume that a sentence within the Guidelines range is

reasonable.          See    United      States     v.   Allen,    491    F.3d    178,   193

(4th Cir. 2007).

               The   record        of   Shippy’s      sentencing       hearing   “make[s]

clear that the sentencing judge considered [Shippy’s] evidence

and     arguments      in     fashioning        its     sentence[,]”      and    that   it

“understood [Shippy’s] arguments for a [concurrent] sentence and

had reasons for rejecting those arguments.”                            United States v.

Lynn, 592 F.3d 572, 584 (4th Cir. 2010) (distinguishing Lynn’s

case from the situation faced by the sentencing court in Rita

and     recognizing         that     “[n]o    such      discussion       or   questioning

occurred”      at    Lynn’s        sentencing     and    that    “the    only    time   the

district court even acknowledged the defendant's arguments was

after     it    had     imposed         sentence”       and     even     then    “did   so

obliquely”); see also Rita, 551 U.S. at 356 (“The sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”).

The record also establishes that the district court adequately

                                              6
considered      the      § 3553(a)    factors    and   determined       that   the

statute’s objectives would be accomplished with the sentence he

chose.     See Gall, 552 U.S. at 54-56 (considering the district

court’s colloquy with the Government to determine whether the

district     court    adequately      considered     the    relevant    § 3553(a)

factors before fashioning its sentence).               We accordingly presume

the     reasonableness       of     Shippy’s    within-Guidelines       sentence.

Allen, 491 F.3d at 193.

            Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented    in   the    materials

before    the    court    and     argument   would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                         7